Citation Nr: 0512542	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  00-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of a cold 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1952.  He served in Korea and has a Combat Infantry 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran's claim of entitlement 
to service connection for the residuals of a cold injury.  A 
hearing was held before the RO in June 2000.  The veteran 
submitted a timely appeal.

In May 2002, the Board undertook additional development of 
the issue currently on appeal.  The additional development 
consisted of scheduling a VA examination, which was conducted 
in September 2002.

In a February 2003 decision, the Board denied entitlement to 
service connection for residuals of a cold injury.

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2003, VA filed a Motion to Remand. By Order dated in 
August 2003, the Court vacated the Board's February 2003 
decision, and remanded the case pursuant to 38 U.S.C.A. § 
7252(a).  Thereafter, the matter was remanded to the RO in 
February 2004.  The additional development was completed and 
the case now returns to the Board.  


FINDING OF FACT

The veteran does not have a current disorder as a result of 
cold injuries in service.  There is no competent evidence 
linking any current lower extremity disorder to any event or 
occurrence in service.



CONCLUSION OF LAW

No residuals of a cold injury were incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 
5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and to assist him in 
obtaining such evidence.  See also, 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case, including by 
affording the veteran a development letter in April 2004, 
informing him of evidence needed to substantiate his claim 
and of assistance to be provided, requesting pertinent 
information about additional evidence and authorization to 
obtain such private medical evidence, and request pertinent 
evidence in his possession.  It thus informed him what VA 
would do and what he must do in furtherance of his claim.  
That letter, together with the most recent supplemental 
statement of the case issued in November 2004, and prior 
statement and supplemental statements of the case, provided 
the veteran with an enumeration of all evidence received and 
considered in the veteran's case.  

The record reflects that the veteran and his representative 
were provided with a copy of the appealed August 1998 rating 
action, and were provided a statement of the case dated May 
2002, and a supplemental statement of the case dated August 
2001.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran has been afforded two examinations during the 
course of this claim, dated December 1997 and May 2000, and 
several medical opinions have been requested and obtained, 
regarding his conditions.  The veteran received a hearing 
before the RO in June 2000.  There is no indication of 
additional pertinent evidence to be obtained prior to 
adjudicating this claim.  VA has satisfied its duties to 
notify and assist the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).


Service Connection Claim

In the interest of judicial consistence and preservation of 
limited administrative resources, the Board has substantially 
preserved in this decision the majority of the reasons and 
bases portion of the vacated February 2003 decision, since 
that decision was vacated not due to any internal deficiency, 
but rather due only to procedural failings coming to fore 
through a Court decision, Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), finding that Board development of the claim without 
subsequent agency of original jurisdiction (RO) review prior 
to Board adjudication, did not provide the veteran with 
required due process, including notice and assistance in 
developing his claim, as required by the VCAA.  Subsequent to 
that vacated February 2003 Board decision, some additional 
evidence and argument have been submitted by the veteran, as 
reflected herein, but the pertinent medical evidence, 
inclusive of medical findings relied upon and medical 
opinions provided, upon which that decision turned, remain 
unchanged.  Nonetheless, in preparing the instant decision, 
the Board has reviewed not only new evidence since February 
2003, but the entire claims folder, in fulfillment of its 
duty to provide de novo review.  

Facts

The veteran's service medical records are largely 
unavailable, apparently having been destroyed in the 
accidental fire at the National Personnel Records Center.  
One dental record, and entrance and discharge physical 
examinations are on file.  Those records contain no pertinent 
complaints or findings.  Significantly on discharge physical, 
no history or residuals of any cold injury were clinically 
established.  It has also been indicated that a review of 
morning sick call reports is negative for any entries for the 
veteran.

Private medical records dated 1983 through 1984 show 
treatment for varicose veins, complete occlusion of the right 
superficial femoral artery, and thrombosis of the right 
saphenous vein.  An operation included multiple vein 
ligations, excision of the thrombosed vein, a femoral 
popliteal graft, and endarterectomy of the popliteal artery.  
These records make no reference to any cold injury.

Treatment records in November 1991 show that the veteran was 
hospitalized with superficial thrombophlebitis of the right 
calf.  Right leg venogram from November 1991 showed multiple 
superficial varicosities, but deep veins in the right lower 
extremity appeared patent and normal in appearance.  The 
veteran was discharged with diagnoses of superficial 
thrombophlebitis of the right calf, marked venous 
varicosities, cellulitis of the right leg, deep venous 
thrombosis ruled out, and a history of right femoral 
popliteal bypass.

Private medical records from August 1997 showed 
thrombophlebitis of the great saphenous vein of the right 
lower extremity.

The veteran received a VA examination in December 1997.  At 
the examination, the veteran reported incurring frozen feet 
in Korea over a 5 day period of exposure in December 1950, 
with symptoms at the time of exposure consisting of pain and 
numbness in both feet.  He indicated that he received no 
specific treatment in service, but that within a month he 
improved.  However, he reported that over the years 
thereafter, his feet became painful with pins and needles 
sensations at the bottoms of both feet and associated 
numbness.  He contended that his cold injury affected not 
only his feet, but also his lower legs and thighs.  A medical 
history was noted of no hypertension or diabetes.  He 
reported smoking two packs of cigarettes a day for 14 years, 
but quit 10 years ago.  He reported stopping drinking five 
years ago.  He indicated that he never sought treatment until 
4-5 years ago when he developed occlusive vascular disease 
and the bypass graft was done on the right lower extremities.  
He reported a history of three blood clots, two in the right 
thigh and one in the left thigh.  

The veteran complained that his feet were cold at all times, 
and complained of swelling of both feet and both lower legs.  
He complained of current symptoms including cold sensitivity, 
hyperhidrosis, paresthesias and numbness, and chronic pain 
resembling causalgia sympathetic dystrophy.  He reported 
disturbances of nail growth, particularly of both big toes, 
and recurrent fungal infections of the nails of both big 
toes.  He had no ulceration, breakdown, or frostbite scar.  
He stated that he took disability retirement to have 
necessary bypass graft surgery of the right lower extremity.  
He reported stiffness of the ankle joint which he had been 
informed was osteoarthritis.  He reported marked edema of 
both feet and both legs.  He also reported skin change and 
discoloration with hyperpigmentation of the skin, and a 
purple color of the bottoms of the feet, as well as thinning 
skin.  He also reported that he had cold feeling, but no 
excessive sweating.  He reported a burning sensation of both 
feet, and pain at the bottoms of the feet in particular and 
numbness of the dorsum of the feet and numbness of both lower 
legs.  He reported not having excessive sweating.  

The examiner noted that the veteran had worn multiple pairs 
of socks to the examination.  Objective findings included 
discolored skin - purplish, brown, and dark - of the feet and 
the lower legs.  There was 3+ pitting edema of both legs.  
The skin at the bottoms of the feet was purplish pink.  There 
was atrophy of the skin.  The feet were dry, and the texture 
of the skin was fine and without ulceration.  There was no 
hair growth.  There was evidence of fungal infection of the 
nails of both big toes.  The nails were not missing, but were 
atrophic.  Pinprick and touch sensation was markedly 
diminished on the bottoms of the plantar and dorsal sides of 
both feet, and partially diminished on the lower legs and 
both thighs.  There was no evidence of motor weakness.  There 
was moderate pain and stiffness of the right ankle, but not 
the left ankle.  There was swelling of both ankle joints, 
more so on the right.  The veteran had no pes planus or 
callous formation.  There were severe varicosity of both 
lower extremities down to the feet, including dorsal and 
plantar areas.  There was severe vascular insufficiency, was 
edematous, had hair loss, and shiny and atrophic skin.  The 
blood pressure of the arms and legs was within normal limits.  
There was no evidence of Raynaud's phenomenon.  Peripheral 
and dorsalis pedis pulses, and posterior tibial pulses were 
all not palpable bilaterally.  Femoral pulse was 1+ 
bilaterally.  Radial pulse was 4+ bilaterally.  

The examiner diagnosed severe residual affects of cold injury 
while in Korea; occlusive vascular disease of both lower 
extremities; severe varicosities from the thigh down to the 
feet; severe vascular insufficiency and severe venous 
insufficiency; a blood clot of the right lower extremity; 
peripheral neuropathy of both feet and both lower 
extremities; and fungal infection of the big toes of both 
feet.

Private medical records dated in December 1998 showed 
arthritis of the knees and lumbosacral spine.

A letter is of record from the veteran's private physician, 
dated December 1998.  The physician indicated that the 
veteran at that time had a blockage in the right lower 
extremity secondary to injuries suffered while serving in 
Korea, for which he had undergone surgery three times.  The 
examiner opined that all the veteran's pathologies in the 
lower extremities, hands, and ears were due to exposure to 
cold while in Korea.

Associated with the claims folder in April 1999 was a letter 
from a former soldier who reportedly served with the veteran 
Korea, sharing a machine gun emplacement with him on the 
night of November 28 and 29, 1950.  The former fellow soldier 
reported specifically recollecting that the temperatures were 
around 35 degrees below zero at night.  He indicated that he 
experienced excruciating pain in his hands and feet that 
continued through his whole body.  At a certain point that 
night, a numbness developed in his hands and feet.  He 
indicated that at some point in the early morning, he was 
moved to the warming tent, at which time he removed his boots 
and found ice in his boots.  He indicated that they poured 
water into their helmets in the warming tent to thaw out 
their feet, and that the pain while thawing was excruciating.  
He indicated that he observed the veteran having the exact 
same problems as he had.

A letter received in April 1999 from a retired Major detailed 
the conditions the 32nd Regimental Combat Team while 
stationed in Korea from November 1950 to December 1950.  He 
noted that there were then extreme weather conditions, with 
temperatures falling as low as 30 to 40 degrees below zero.

In February 2000 the veteran submitted pictures of his feet.  
He also submitted copies of pictures from Chosin, in Korea, 
and a summary of cold injury sequelae.

The veteran received a cold injury protocol examination in 
May 2000.  The report of that examination indicates, in 
relevant part, that the veteran reported significant cold 
exposure during the Korean War in 1950.  The veteran 
indicated that he had numbness of both his feet since that 
time.  In particular, he had left foot numbness with little 
sensation on either the dorsal or plantar sides of the foot.  
He had no specific impairment in motor function of the feet.  
He also denied having any ulceration of his feet or gangrene.  
The veteran's symptoms did not seem to have any connection to 
the temperature.  The veteran's history was notable for a 
diagnosis of peripheral vascular disease.  The veteran 
reported swelling of his feet, and significant discoloration 
of the lower part of his legs.

Upon examination, the veteran's extremities were notable for 
significant hemosiderin deposition in the lower legs and 
ankles.  There were numerous small varicose veins in the form 
of extensive spider angiomata.  There was no ulceration or 
skin breakdown.  The feet had relatively normal temperature 
and good capillary refill.  There was no significant mottling 
of the feet.  The veteran reported a decrease in sensation to 
his left foot, but there was no evidence of pressure injury 
or callous formation that might be seen in patients with 
severe neuropathy.  Therefore, the examiner noted that it was 
difficult to objectively confirm the complaint of decreased 
sensation in his foot.  Motor function in both feet appeared 
to be relatively normal.  An arterial pulse examination 
showed palpable femoral, popliteal, and posterior tibial 
pulses on the left side.  On the right side, there was a 
femoral pulse, but no popliteal or pedal pulse was palpable.  
Nonetheless, the examiner observed adequate circulation to 
the right foot with good capillary refill and normal 
temperature.  Some thickening of the toenails evidenced mild 
chronic fungal toenail infection.

The examiner noted that while the veteran had several 
subjective complaints of pain in his feet and numbness, 
especially on the left side, and while these symptoms could 
be the result of a cold exposure many years ago, the physical 
findings were relatively minimal, with relatively normal 
appearance of the skin, and only mild toenail changes.  The 
examiner concluded that there did not appear to be major 
objective sequelae of cold injury.  The examiner further 
indicated that the veteran's complaints of neuropathy, 
particularly as affecting the left foot, were mostly 
subjective, without such objective confirmation as callous 
formation or neuropathic ulcer in the foot.  The examiner 
concluded that the etiology of any neuropathy that was 
present was unclear.  The examiner noted that while that it 
is possible for neuropathy to result from cold injury, it is 
impossible to know whether a cold injury was the cause in 
this case.  The examiner noted that the veteran has 
peripheral vascular disease, as documented by previous 
arteriography and bypass surgery.

The veteran testified at a hearing at the RO in June 2000.  
The transcript of that hearing indicates, in relevant part, 
that the veteran discussed the conditions under which he had 
a cold injury in service, and the symptoms that he currently 
had that he felt were the result of a cold injury in service.

A medical opinion dated January 2001, from the same physician 
who examined the veteran in May 2000, is also of record.  The 
examiner stated that the veteran had a number of subjective 
complaints, especially in his left foot, but these could not 
be definitely attributed to cold injury.  He added that he 
came to this conclusion because the veteran's physical 
examination was relatively benign, without any objective 
evidence of cold injury.  The only objective findings 
compatible with cold injury were thickening of his nails.  
His skin looked relatively normal with good capillary refill, 
and without any evidence of microvascular damage.  There was 
no evidence of gangrene or ulceration.  There was also no 
indication of a limited range of motion of his joints.

The examiner added that after careful review of the record, 
he still believed that there were not clear-cut objective 
physical findings of cold injury.  He indicated that the mild 
thickening of the veteran's nails could be the result of 
chronic fungal infections which do sometimes result from cold 
injury, but otherwise there were no objective findings.  The 
examiner indicated that major abnormalities seen on the 
veteran's physical examination were that of numerous spider 
angiomata affecting the veteran's feet, which were the result 
of venous insufficiency at the level of the small veins.  The 
examiner indicated that this was a fairly common problem, and 
as far as he knew, there was no connection between this 
problem and cold exposure.  The examiner also indicated that, 
in his examination, he did not note any evidence of 
ulceration or scarring on the veteran's feet.

Outpatient treatment records from late 1998 through 2000 
noted that the veteran reported problems with frostbite.  He 
was seen for phlebitis and associated cellulitis, as well as 
heart conditions.

A private treatment record dated January 2001 noted that the 
veteran had arterial insufficiency of the right lower 
extremity secondary to femoral popliteal occlusive disease.  
He had incapacitating claudication involving the right lower 
extremity.  Venous insufficiency of the right and left lower 
extremities was also found.

Another VA opinion, dated September 2002, is of record.  The 
Board requested that opinion to resolve conflicting diagnoses 
in the record as to whether the veteran has residuals of a 
cold injury.  The physician noted several pieces of evidence, 
in particular a report from December 10, 1997, which noted 
that the veteran reported his foot pain, paresthesia, and 
numbness developed over more recent years after his return to 
his states.  He also noted that some records indicated a two-
pack-per-day smoking habit, as well as arterial insufficiency 
in the right leg with incapacitating claudication secondary 
to occlusive disease.  The examiner indicated that the 
veteran's pain, paresthesia, and numbness in his feet could 
be consistent with a peripheral neuropathy.  With the 
evidence presented, he indicated that the most likely origin 
of the veteran's symptoms was ischemic peripheral neuropathy 
secondary to his history of tobacco smoking, his atheromatous 
occlusive disease, and his peripheral vascular disease.  The 
examiner indicated that, although frostbite can cause 
peripheral neuropathy, the time course of the veteran's 
disease and the veteran's arteriosclerotic ischemic changes 
argue against frostbite playing any significant role in his 
foot pain, paresthesia, and numbness.

In May 2003 the veteran submitted records of additional 
treatment at Westmoreland Regional Hospital, including a 2003 
respiratory examination report, a June 2003 surgical 
pathology report from a plaque of an abdominal aortic 
aneurysm, a June 2003 femoral aortic arteriogram, a November 
2003 chest x-ray report, and a report of a chest CT in 
February 2004.  None of these records contained any hint of 
relevance to the veteran's claim, and in particular none 
addressed cold injury or cold injury residuals.  

In an April 2003 statement, the veteran called attention to 
the need to address applicable provisions of law concerning 
conditions incurred in combat.  That applicable law, 
38 U.S.C.A. § 1154 (West 2002), is addressed below.  

Law and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2004).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board again notes that some of the veteran's service 
medical records appear to be missing, and possibly destroyed.  
Although efforts have been made by VA to obtain the veteran's 
complete service medical records, the National Personnel 
Records Center (NPRC), in response to VA requests, reported 
that the records may have been destroyed in the 1973 NPRC 
fire.  NPRC could not confirm the existence of such records; 
only the fact that if they had been stored at the Records 
Center, they would have been stored in an area damaged by the 
fire.  In cases such as these, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has 
performed its analysis of this veteran's claim with this duty 
in mind.  The Board does note that the veteran's entrance and 
separation examinations are of record, but show no evidence 
of any cold injury or residuals thereof.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the residuals of 
a cold injury.  In this regard, the Board notes that the 
preponderance of the evidence presented tends to indicate 
that the veteran currently does not suffer from any cold 
injury residuals.  In this regard, the Board in particular 
relies on the findings contained in the most recent medical 
opinion dated September 2002, which found that the most 
likely origin of the veteran's symptoms was ischemic 
peripheral neuropathy secondary to his history of tobacco 
smoking and known atheromatous occlusive disease and 
peripheral vascular disease, and not as the residuals of a 
cold injury in service.  Also of note are the May 2000 and 
January 2001 reports of the May 2000 VA examiner, finding no 
significant objective evidence of sequelae of cold injury.

The veteran asks that his assertion that cold exposure in 
service caused current lower extremity disorders be 
considered under 38 U.S.C.A. § 1154(b).  The Board does not 
dispute the fact that the veteran was exposed to cold in 
service, or that the veteran may have sustained a cold injury 
in service, as this would be consistent with the 
circumstances, conditions, or hardships of his service.  
However, a grant of service connection requires not only the 
occurrence of an in-service disease or injury, but also a 
current disability that can be linked to that in service 
injury.  
The statute in question, 38 U.S.C.A. § 1154(b), providing a 
presumption of incurrence of combat-related disease or 
injury, may only support his assertion that he had cold 
injury in service; it does not support his assertions that 
his current disorders were those inservice cold injuries, or 
that his current disorders were due to that cold exposure in 
service.  That question of causation is a medical one, 
answered here by the weight of obtained medical opinion.  
Here, the preponderance of the evidence tends to indicate 
that the veteran's current problems with his feet and lower 
extremities are not due to his exposure to cold in service, 
but rather to his history of tobacco smoking and known 
atheromatous occlusive disease and peripheral vascular 
disease.  Service connection cannot be granted in this case 
if the weight of the evidence is against a finding of current 
residuals of cold injury in service.  

The Board duly notes that a private physician has identified 
all current pathology as due to the reported cold injury in 
service.  However, the Board is not persuaded by this 
opinion.  It is inconsistent with the service medical records 
that are available, which show cold injury residuals upon 
service separation and no sick call visits.  The veteran has 
himself stated at the December 1997 VA examination that he 
received no treatment in service for his cold exposure, and 
that symptoms of that exposure resolved by themselves within 
a month.  The Board here duly takes into consideration the 
incompleteness of service medical records within the claims 
folder, but nonetheless must weigh the absence of chronic 
symptoms or any treatment during service against medical 
opinions supporting the claim, and against the claim.  The 
private opinion is also inconsistent with the medical records 
from the mid-1980's to mid 1990's, showing treatment for 
multiple pathologies including of the lower extremities, yet 
making no reference to complaints, history, or findings of 
cold injury or assessed residuals of cold injury.  The 
private medical opinion is also strongly contradicted by the 
most recent VA medical opinions, which have concluded that 
given the veteran's medical history and current findings, the 
weight of the evidence is strongly against current disorders 
being cold injury residuals.  

As noted in the factual recitation above, while the VA 
examiner in December 1997 concluded that the veteran had 
severe cold injury residuals, that examiner failed to provide 
a medical basis for that conclusion.  That VA examiner also 
failed to identify the nature of the assessed severe cold 
injury residuals.  The Board thus cannot attribute any 
current specific disorders to cold injury based on that 
opinion.  Further, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  Because that VA 
examiner provided no medical basis for the assessment of cold 
injury residuals, the Board cannot concluded that the 
examiner's opinion was based on anything but the veteran's 
own lay statements of causality.  The Board cannot make its 
own independent medical determination, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring a medical opinion.  Evans v. West, 12 Vet. App. 
22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Because a medical basis in the record has not been provided, 
the Board cannot rely upon that December 1997 VA medical 
opinion.  

Regarding the veteran's statements and testimony addressing 
the current disorders or conditions as being due to cold 
injury in service, the Board notes that lay persons are not 
competent to offer medical opinions; where the determinative 
issue involves questions of medical causation or medical 
diagnosis, competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board finds the May 2000, January 2001, and September 
2002 opinions of VA examiners more persuasive, because they 
are based not only on a comprehensive review of the records, 
but upon medical evidence within that record.  They are more 
consistent than contrary opinion with the other evidence on 
file.  As noted, the veteran's medical history post service, 
as documented by medical findings and assessments, and as 
treated, have included ischemic peripheral neuropathy 
attributed to a long history of heavy smoking, and diagnosed 
atheromatous occlusive disease and peripheral vascular 
disease.  As noted by these examiners, the veteran's medical 
history has not included objective findings of skin, 
neurological, or mobility disorders, or other disorders, or 
records of treatment for these, which would be consistent 
with ongoing disabling manifestations or residuals of cold 
injury many decades ago in service.  As these recent VA 
examiners have concluded, the objective findings upon current 
examination and the diagnosed systemic disorders within the 
medical record are consistent with each other and with the 
medical history as a whole, and are inconsistent, or at least 
not supportive of, chronic residuals of cold injury dating 
from service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a cold 
injury.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for residuals of cold injury is denied. 


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


